                       Case 1:20-cr-00147-VSB Document 12
                                                       10 Filed 05/05/20
                                                                05/04/20 Page 1 of 1
                                                       U.S. Department of Justice
              [Type text]
                                                                      United States Attorney
                                                                      Southern District of New York

                                                                      The Silvio J. Mollo Building
                                                                      One Saint Andrew’s Plaza
                                                                      New York, New York 10007

                                                                      May 4, 2020

              BY ECF
              The Honorable Vernon S. Broderick
              United States District Judge
              Thurgood Marshall United States Courthouse
              40 Foley
              New York, NY 10007

              Re:         United States v. Rodriguez et al., 20-147 (VSB)

              Dear Judge Broderick:

                     The Government respectfully submits this letter, with consent of the defendants, to seek a
              30-day adjournment of the status conference currently scheduled for May 7, 2020 at 12:45 p.m,
              and an exclusion of time under the Speedy Trial Act until the next scheduled status conference.

                      On March 18, 2018, the Government produced the vast majority of discovery in this case,
              including agent reports, audio recordings, text messages, warrants, photos, and laboratory reports.
              The Government anticipates producing the following: (1) transcripts and translations of the audio
              recordings and text messages from Spanish to English; (2) additional laboratory reports; and (3)
              forensic images of seized electronic devices. The production of these additional discovery has
              been delayed due to the ongoing pandemic and stay-at-home orders, restricting the number of staff
              who are capable of generating the remaining discovery. Nonetheless, the Government anticipates
              that it will be able to produce the transcripts and translations within the next few weeks. The
              delivery date of the laboratory reports and electronic data, however, is harder to predict in light of
              the continuing stay-at-home order in place.

                      Accordingly, the parties respectfully request that the Court adjourn the status conference
              for 30 days to give the Government an opportunity to produce discovery, for the parties to review
              discovery, and to engage in any discussions regarding a pre-trial disposition. For the same reasons,
              with consent of the defendants, the Government moves to exclude time under the Speedy Trial Act
              until the next scheduled status conference.

                                                              Respectfully submitted,

                                                              GEOFFREY S. BERMAN
                         5/5/2020
                                                                        United States Attorney
The status conference scheduled for May 7, 2020 is hereby
adjourned to June 10, 2020 at 10:30 a.m. The adjournment is         by: _____/s/________________________
necessary to permit counsel sufficient time to review discovery, and Ni Qian
to allows the parties to engage in any pre-trial dispositions. The      Assistant United States Attorney
Court finds that the ends of justice served by granting a continuance (212) 637-2364
outweigh the best interests of the public and the defendant in a
speedy trial. Accordingly, it is further ordered that the time between
May 7, 2020 and June 10, 2020 is hereby excluded under the
Speedy Trial Act, 18 U.S.C. 3161 (h)(7)(A), in the interest of
justice.
